Citation Nr: 1445149	
Decision Date: 10/10/14    Archive Date: 10/16/14

DOCKET NO.  12-25 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1954 to February 1956.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which denied entitlement to service connection for hearing loss and tinnitus.

The Veteran testified at a hearing before the undersigned Veterans Law Judge in September 2014.  A transcript is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's current bilateral hearing loss is at least as likely as not the result of service.  

2.  The Veteran's current tinnitus loss is at least as likely as not the result of service.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1101, 1110, 1112(a), 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2014).

2.  The criteria for entitlement to service connection for tinnitus have been met.  38 U.S.C.A. §§ 1101, 1110, 1112(a), 1131, 5107 (b); 38 C.F.R. § 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Service connection requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Walker v. Shinseki, 701 F.3d 1331 (Fed. Cir. 2013).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran has current tinnitus and current bilateral hearing loss for VA purposes.  See 38 C.F.R. § 3.385.  Hearing loss and tinnitus were diagnosed during September 2008, and August 2012 private audiological evaluations.  The Veteran has reported that tinnitus has been present for many years, and he is competent to report current tinnitus.  Charles v. Principi, 16 Vet App 370 (2002).  

The Veteran's service treatment records (STRs) do not reflect complaints of hearing loss or tinnitus.  His February 1956 separation examination and a subsequent August 1960 Reserve service examination both showed normal, 15/15, results on whispered voice testing.  The Veteran, however, did not undergo any reported audiology testing.

Nevertheless, the Veteran has credibly reported exposure to significant hazardous noise during service.  He reported being near multiple anti-aircraft machine guns and performing gunnery training on these arms without hearing protection while service aboard Naval vessels.  He reported having temporary deafness after firing the guns.  He additionally credibly reported being frequently exposed to loud ship machinery noise.  His service records confirm a significant amount of sea service.  Based on this evidence, his exposure to hazardous military noise is conceded.  

The August 2012 private audiology report contains the opinion that the Veteran's hearing loss was at least as likely as not due, at least in part, to hazardous military noise exposure.  In August 2012, the Veteran's private physician concluded that after a review of his history and audiogram results; that exposure to hazardous military noise contributed to his identified hearing loss and tinnitus.  These opinions serve to satisfy the remaining element for service connection for hearing loss and tinnitus.  

The evidence is at least in equipoise as to whether current hearing loss and tinnitus are related to service.  Accordingly, all doubt with respect to these claims is resolved in favor of the Veteran, and his claims for service connection for bilateral hearing loss and tinnitus are granted.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


